Citation Nr: 0702008	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by: Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to  
December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In May 2005, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

The veteran submitted several statements in support of his 
claim after certification; however, he included a waiver of 
Agency of Original Jurisdiction (AOJ) review.   Therefore, 
the Board can proceed with a decision in this matter. 


FINDINGS OF FACT

1.  The veteran's lumbar degenerative disc disease is 
manifested overall by forward flexion greater than 30 degrees 
but not greater than 60 degrees, combined motion greater than 
120 degrees, some muscle spasm, complaints of severe pain and 
disc space narrowing/desiccation; neurological findings are 
essentially normal.

2.  There is no evidence of incapacitating episodes for a 
total duration of at least six weeks during the past twelve 
months, ankylosis, or pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but not higher, 
for degenerative disc disease have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001), 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veteran's Claims Assistance Act of 2000 VCAA 
notice, as required by 38 U.S.C. section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VCAA notice consistent with 38 U.S.C. section 
5103(a) and 38 C.F.R. section 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, the 
Board also finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO. 

The RO provided the veteran with letter notification in 
December 2002 and November 2004, fully notifying the veteran 
of what is required to substantiate his claim.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
notified the veteran to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for a higher rating.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) the veteran status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held 
that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Notice for an increased rating claim needs to include a 
discussion of the effective date element.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Given the favorable outcome noted below with 
respect to the increased rating claim, there is no prejudice 
to the veteran.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes service medical 
records, VA treatment records, private treatment records, 
social security records, and VA examinations.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an initial rating in excess of 20 percent 
for degenerative disc disease.  In support of his claim, the 
veteran testified at a May 2005 hearing that he has not 
worked since 1992 due to his back condition.  According to 
the veteran, he takes a series of epidural injections for 
chronic pain, approximately four to six weeks apart; his most 
recent injection was in December or January.  In addition, he 
takes pain medication and uses a TENS unit for his back 
problem.  He described the pain in his back as constant, 
sometimes worse than others.  At times, he testified that he 
experiences pain in the lower left foot outside of the foot 
and on the right foot between the first big toe and the first 
toe.  

The veteran testified that his back is never fully 
straightened and that he has episodes where he twisted; his 
hips go one way and his torso goes the other way.  The 
veteran reported that these episodes happen in groups of days 
or weeks; when it gets bad, he is treated with epidurals.  
During these episodes of pain, the veteran related that he 
sits in a massage chair, elevates his legs, or will spend the 
time in bed, depending on the severity.  He states that he 
often has spasms in his back which will not subside quickly.  
He reported taking medications for spasms; if they don't 
subside, he will take epidural injections. 

The veteran's spouse testified that the veteran is unable to 
bend over and has difficulty getting out of bed.  
Additionally, she stated that he experiences weakness in 
lifting and pulling motions.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2006).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion. A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a (2006).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The veteran's degenerative disc disease is rated under 
Diagnostic Code 5292.  Under the criteria effective prior to 
September 26, 2003, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine. When such 
limitation of motion is slight, a 10 percent rating is 
warranted. When limitation of motion is moderate, a 20 
percent rating is warranted.  Severe limitation of motion 
requires a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002). 

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome.  Under the previous Diagnostic 
Code 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
and severe with recurring attacks with intermittent relief 
warrants a 40 percent disability rating.  A 60 percent rating 
is required for evidence of pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002). 

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
maximum 60 percent evaluation is warranted when rating based 
on incapacitating episodes, and such is assigned when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months. The attached notes 
state that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  A 40 percent rating 
is assigned when there is forward flexion of the 
thoracolumbar spine only to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

The criteria for evaluating intervertebral disc disease based 
on incapacitating episodes were essentially unchanged from 
the September 2002 revisions, except that the diagnostic code 
for intervertebral disc disease was changed from 5293 to 
5243.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

2000 private treatment records show low back pain and 
treatment for degenerative disc disease with epidural 
injections.  April and July 2000 private x-ray and MRI of the 
lumbar spine showed mild degenerative changes.  

September and October 2000, March and April 2001, March 2002 
and January 2003 treatment records showed epidural 
injections.  

An August 2002 MRI of the lumbar spine showed disc space 
narrowing/desiccation at L2-3 through L5-S1, most marked at 
the L5-S1 and L4-5 levels where there was associated minimal 
to mild posterior broad based disc bulges.  No level of 
significant central canal stenosis of neural foraminal 
narrowing was identified.  

At a March 2003 VA examination, flexion was 60 degrees, 
extension was 18 degrees (decreased due to pain), lateral 
bending was 18 degrees (decreased due to pain), and bilateral 
rotation was 20 degrees (decreased due to pain).  The spine 
was mostly painful on flexion and there was an additional 5 
to 10 percent limitation to function due to pain.  There were 
no sensory or motor problems, and reflexes were present.  The 
examiner noted that incapacitation rarely occurred and when 
it did, it lasted one to two days.  There was no evidence of 
ankylosis.  A March 2003 VA lumbar spine radiograph showed 
degenerative changes of the lumbar spine.  

The impression from a July 2004 MRI of lumbar spine was 
moderate right paracentral L5-S1 disc protrusion, slightly 
displacing the right exiting nerve root; diffuse annular 
bulge at L3-4 with a superimposed left foraminal protrusion 
asymmetrically narrowing the left neural foramina; and a 
small central L4-5 disc protrusion without significant canal 
stenosis or foraminal narrowing.  VA outpatient treatment 
notes of July 2004 showed negative straight leg raising test, 
5/5 motor strength and intact sensation. 

October 2004 VA treatment records show complaints of lower 
back pain radiating to the lower extremities.  The veteran 
was referred for lumbar epidural injection.

A November 2004 private medical examination shows lumbar 
flexion limited to 25 degrees, extension limited to 5 
degrees, and bilateral rotation limited to 10 degrees.  
Moderate muscle spasm was noted.  Straight leg raising was 
equivocal for radicular pain.  There was no focal weakness or 
incoordination.  Sensation was intact and deep tendon 
reflexes were 2+ and equal bilaterally.  The veteran walked 
with an antalgic gait, favoring the right lower extremity.  
Epidural injections were planned.

November 2004 outpatient notes show straight leg raising to 
90 degrees and patellar and ankle reflexes 3+ and 
symmetrical.  The assessment was mild radicular symptoms.

December 2004 VA treatment records show severe pain and a 
history of two recent epidural injections.  The veteran was 
told to avoid activities like heavy lifting and prolonged 
standing/walking, and instructed to protect his back when 
lifting, bending and sitting. 

At a December 2004 VA examination, the examiner reviewed the 
claims file.  The veteran described low back pain radiating 
down the right leg.  There were no flare-ups because he 
avoided anything that might aggravate his back.  Upon 
examination, there was evidence of limping and spinous muscle 
spasm when the veteran walked.  The veteran's range of motion 
on forward flexion was from 0 to 62 degrees, extension was 
from 0 to 18 degrees, left lateral flexion was from 0 to 20 
degrees, right lateral flexion was from 0 to 20 degrees, left 
lateral rotation was from 0 to 22 degrees, and right lateral 
rotation was from 0 to 20 degrees.  The veteran experienced 
pain on forced flexion and extension.  He had very limited 
repetitive motion.  There was also an additional 10 percent 
limitation of function due to pain. The examiner reported 
that the veteran's gait was abnormal, he was limping, and he 
had no ankylosis.  Upon neurological examination, sensory 
examination was present, motor examination was good, there 
was good muscular tone, and reflexes were difficult to elicit 
due to obesity.  There was positive Lasegue' s sign on the 
right side, no vertebral fractures, and negative Waddell's 
sign.  For intervertebral disc syndrome, the veteran showed 
evidence of disc disease at L5-S1 involving the right sciatic 
nerve.  The diagnosis was low back pain due to degenerative 
disc disease at levels L2-L3, L4-L5, and L5-S1 involving the 
right sciatic nerve.  The MRI also showed evidence of L5-S1 
disc protrusion which apparently caused the right sciatic 
nerve involvement.  

In a November 2004 letter, the veteran's private physician 
Dr. B states that he was being treated for severe lower back 
pain and lower extremity pain symptoms.

In a November 2004 letter, Ms. R. states that she has known 
the veteran for twenty-seven years and that he was a handyman 
who completed home projects.  She reported that the veteran 
had complained of back pain since she had known him.  As the 
veteran had gotten older, she stated that the back pain had 
increased to the point of disrupting his daily activities.  
She reported that when the veteran did an activity one day, 
he could be laid up for one to two weeks in agonizing pain.

In a November 2004 letter, the veteran's mother stated that 
the veteran stopped working ten years ago.  She reported 
that, due to intense pain, he was unable to sit or stand for 
more than about forty-five minutes to an hour without moving 
to a different position and was thus unable to hold down a 
job.  

In a December 2004 letter, the veteran's friend Mr. B states 
that he has known the veteran for seven years and the veteran 
has back problems.  

January 2005 VA EMG/nerve conduction studies show mild 
generalized sensorimotor peripheral neuropathy with mixed 
features.  

Degenerative disc disease under the regulations in effect 
prior to September 2002 

The RO rated the veteran's degenerative disc disease under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.   A review of the evidence shows that a higher rating 
under Diagnostic Code 5292 is not warranted.  A higher 40 
percent rating under Diagnostic Code 5292 is only warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Although a November 2004 private 
examination showed severely limited lumbar motion, VA 
examinations in March 2003 and December 2004 showed the 
veteran's forward flexion was from 60 to 62 degrees, 
extension was from 18 to 20 degrees, left lateral motion was 
from 18 to 20 degrees, and right lateral flexion was 18 
degrees, left lateral rotation was from 20 to 22 degrees, and 
right lateral rotation was 20 degrees.  Additionally, on both 
the March 2003 and December 2004 VA examinations, examiners 
noted that the veteran's range of motion would be reduced by 
5 to 10 percent due to pain.  Though the evidence shows that 
the veteran's range of motion was reduced, and would be 
further restricted due to pain, the limitation of motion is 
more accurately described as a moderate as opposed to a 
severe.  The veteran demonstrated moderate ranges of motion 
on flexion, extension and lateral motions.

In any event, from a review of the evidence the Board 
believes that, resolving all doubt in the veteran's favor, 
his low back disorder more nearly reflects the criteria for 
severe lumbar strain and therefore that he is entitled to a 
40 percent disability rating under Diagnostic Code 5295.  In 
the present claim, an August 2002 MRI of the lumbar spine 
specifically showed disc space narrowing/desiccation at L2-3 
through L5-S1, which along with muscle spasm, significant 
limitation of motion which is severe on occasion (as 
evidenced in the November 2004 private medical examination) 
and complaints of severe pain, reflect the criteria best 
described by a 40 percent disability rating.  Therefore, 
under Diagnostic Code 5295, a higher 40 percent rating is 
warranted.

However, a higher 60 percent rating is not warranted.  In 
this regard, the Board notes that 40 percent is the scheduler 
maximum under Diagnostic Codes 5292 and 5295.  The only other 
applicable rating code, Diagnostic Code 5293 (intervertebral 
disc syndrome) requires evidence of pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief to warrant a 60 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Though the veteran 
does have some complaints of lower extremity pain associated 
with his degenerative disc disease and some findings of 
muscle spasm, examinations have consistently showed no 
significant sciatic neuropathology.  Ankle reflexes were 
intact, and sensation and motor strength were normal on 
multiple examinations.  Pronounced symptoms of intervertebral 
disc syndrome are not shown.  Therefore, a higher 60 percent 
rating under Diagnostic Code 5293 is not warranted. 

Overall, an initial 40 percent rating is warranted under the 
regulations in effect prior to September 2002. 

Degenerative disc disease under the regulations in effect 
after September 2002 

The Board also must evaluate if a higher rating is warranted 
under the provisions in effect after September 2002.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a higher 50 percent rating requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237.  In the present case, both VA 
examiners specifically noted no ankylosis.  Thus, as there is 
no evidence of ankylosis, a higher 50 percent rating is not 
warranted under the General Formula for Diseases and Injuries 
of the Spine.  

Even considering separate evaluations for orthopedic and 
neurological abnormalities, a rating greater than 40 percent 
is not warranted.  The orthopedic low back symptoms are more 
nearly consistent with a 20 percent rating under the general 
rating formula.  That is, the overall evidence of lumbar 
motion shows forward flexion greater than 30 degrees but not 
greater than 60 degrees.  Combined range of motion is greater 
than 120 degrees, and there is no evidence of abnormal gait 
or abnormal spinal contour resulting from muscle spasm.  
There are no significant neurological deficits; as noted 
above, ankle reflexes have been shown as present and equal, 
there have been no motor deficits demonstrated, and sensation 
has been intact.  Aside from the veteran's complaints, there 
is little evidence of sciatic neuropathy, and even if a 10 
percent rating were assigned for mild sciatic paralysis under 
Diagnostic Code 8520, combining this rating with a 20 percent 
rating under the general formula would not result in a rating 
in excess of 40 percent.  The Board notes that the most 
recent EMG/ nerve conduction studies showed peripheral 
neuropathy but not sciatic radiculopathy; prior medical 
records also showed diabetic peripheral neuropathy.

The Board notes that in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  A higher 60 percent rating under 
Diagnostic Code 5243 requires evidence of incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  In the 
present case, the veteran testified that he has episodes 
where his back is twisted for days or weeks at a time which 
are treated by bed rest, massage chair, feet elevation, and 
epidural injections.  However, there is no evidence these 
episodes require bed rest prescribed by a physician.  Though 
there is evidence that the veteran receives epidural 
injections, there is no indication that he received them for 
a total duration of six weeks during the past twelve months.  
A review of the medical records shows that the injections are 
not regularly administered; in fact, the veteran testified in 
his May 2005 hearing that his most recent injections were in 
December or January.  Therefore, the evidence does not show 
that a higher evaluation under this code is warranted.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 
8 Vet. App. 202 (1995).  However, the Board finds that the 
diagnostic code under which the veteran's back disability is 
being evaluated already contemplates pain, specifically 
painful motion.

Review of the record reveals that the RO has considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 
 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is  not 
precluded from raising this question, and in fact is  
obligated to liberally read all documents and oral testimony  
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown,  
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the  
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  There is no evidence of hospitalization.  The 
veteran reports that he has been unable to work due to his 
back condition.  However, the Board does not find that the 
evidence has shown that the veteran is unemployed due to his 
back disability; rather, Social Security records indicate 
that the veteran's primary disability is his knee condition 
with his back condition as a secondary complication.  
Therefore, an extraschedular rating is not warranted.

In sum, the Board finds that the preponderance of the 
evidence is for an initial rating of 40 percent under the old 
(prior to September 2002) criteria.  See 38 C.F.R. §§ 4.7, 
4.71a, DC 5286, 5289, 5292, 5293, 5295 (2002) effective prior 
to September 23, 2002), 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2006).  


ORDER

An initial rating of 40 percent for degenerative disc disease 
of the lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


